Citation Nr: 1454140	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-20 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

In May 2014, the Veteran's attorney submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals VA treatment records dated through September 2013, which were considered by the AOJ in the October 2013 supplemental statement of the case.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In May 2014, prior to the promulgation of a decision on such issue, the Veteran via his attorney submitted a statement withdrawing from appeal his claim of entitlement to service connection for a sleep disorder.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to service connection for a sleep disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issue of service connection for a sleep disorder, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a May 2014 correspondence, prior to the promulgation of a decision on such issue, the Veteran via his attorney indicated that he wished to withdraw from appeal his claim of entitlement to service connection for a sleep disorder.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to that particular claim.  Therefore, the Board does not have jurisdiction to review the claim and the appeal of such issue must be dismissed.


ORDER

The appeal with respect to the issue of entitlement to service connection for a sleep disorder is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran meets the schedular threshold for the award of a TDIU for the appeal period as service connection is currently in effect for the sole service-connected disability of generalized anxiety disorder, rated as 70 percent disabling effective August 17, 2009.  Therefore, the remaining question is whether the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

Initially, the Board notes that there appears to be outstanding VA treatment records relevant to the Veteran's claim for a TDIU.  Specifically, a March 2014 private vocational evaluation references a November 2013 VA evaluation by Dr. M.W, in which Dr. M.W. stated "she did not believe that the Veteran should be driving, and all other employment would be affected by his condition."  However, the most recent VA treatment records are dated in September 2013.  As such, on remand, all outstanding VA treatment records dated from September 2013 to the present should be associated with the record.

The Board also finds that a VA Social and Industrial Survey is necessary to assess the functional impairment caused solely by the Veteran's service-connected disability.  In this regard, the Veteran was most recently afforded a VA examination in April 2013 so as to assess the severity of his service-connected psychiatric disability.  At such time, the examiner noted that the Veteran's current diagnoses include generalized anxiety disorder, mood disorder not otherwise specified, polysubstance dependence (in remission), a cognitive disorder not otherwise specified, and a personality disorder not otherwise specified.  The examiner concluded that the Veteran's service-connected generalized anxiety disorder does not render him unable to secure and maintain substantially gainful employment.  The examiner further noted that the Veteran's reported history of experiencing strain in his relationships and diminished capacity for optimal interpersonal functioning is related to his diagnosis of passive-aggressive personality disorder, rather than generalized anxiety disorder.  The examiner also found that the Veteran's neurocognitive functioning was within functional limits across the domains of attention, language, and memory.

The record also includes a March 2014 private vocational evaluation conducted by Dr. C.Y., stating that the Veteran is unable to secure or follow a gainful occupation as a result of his service-connected disability.  In support of such opinion, Dr. C.Y. indicated that the Veteran had memory loss which causes functional impairment.  However, it appears that Dr. C.Y. considered the Veteran's other nonservice-connected psychiatric disabilities in determining that he is unemployable.  As noted above, the April 2013 VA examiner indicated that the Veteran had separate diagnoses of a mood disorder and cognitive disorder, which have not been service-connected.  As such, the Board finds that Dr. C.Y.'s vocational evaluation is inadequate to determine whether the Veteran is entitled to a TDIU due to his service-connected generalized anxiety disorder.  

However, in light of the relevant outstanding treatment records and the conflicting medical opinions as to the functional impairment resulting from the Veteran's generalized anxiety disorder, the Board finds that the Veteran should be afforded VA Social and Industrial Survey that provides a full description of the effects of the Veteran's service-connected disability on his ordinary activities, to include his employability.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (while the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Finally, while on remand, the Veteran should be requested to submit an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  In this regard, while he submitted such document in May 2010, at such time, he indicated that he last worked in 2008; however, he reported at his March 2014 evaluation with Dr. C.Y. that he returned to work in 2013.  Therefore, updated information regarding his employment history is necessary to decide the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to submit an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain all outstanding VA treatment records dated from September 2013 to the present, specifically to include a November 2013 evaluation by Dr. M.W.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  After completing the foregoing development, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his generalized anxiety disorder on his ordinary activities, to include his employability.  The record contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history.  He or she is advised that the Veteran is only service-connected for generalized anxiety disorder.  He is not service-connected for any other psychiatric disorder, to include mood disorder not otherwise specified, polysubstance dependence (in remission), a cognitive disorder not otherwise specified, and a personality disorder not otherwise specified.

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations and those resulting from the medication taken for such disability, of the Veteran's generalized anxiety disorder only on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities, to include the aforementioned nonservice-connected psychiatric disorders.

 All opinions expressed should be accompanied by supporting rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


